
	

114 HR 951 IH: State Sovereignty in Voting Act
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 951
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2015
			Mr. Salmon (for himself, Mr. Franks of Arizona, Mr. Gosar, and Mr. Schweikert) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to permit a State to require an applicant for
			 voter registration in the State who uses the Federal mail voter
			 registration application form developed by the Election Assistance
			 Commission under such Act to provide documentary evidence of citizenship
			 as a condition of the State’s acceptance of the form.
	
	
 1.Short titleThis Act may be cited as the State Sovereignty in Voting Act. 2.Permitting States to require voter registration applicants using Federal mail form to submit documentary evidence of citizenship as condition of acceptance of application (a)In GeneralSection 6(a)(1) of the National Voter Registration Act of 1993 (52 U.S.C. 20505(a)(1)) is amended by striking the period at the end and inserting the following: , except that a State may require an applicant who submits such form to provide documentary evidence of the applicant’s citizenship as a condition of the State’s acceptance of the form..
 (b)Effective DateThe amendment made by subsection (a) shall apply with respect to elections for Federal office held after the date of the enactment of this Act.
			
